PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/596,564
Filing Date: 8 Mar 2010
Appellant(s): Universal Entertainment Corporation.



__________________
S. Peter Konzel (Registration No. 53,152)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/6/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/7/2021 from which the appeal is taken is being maintained by the examiner.
(2) Response to Argument
101
Appellant asserts (Pages 23-24 of Appeal Br.) that Step 2A analysis fails to consider each and every element of the Appellant’s claims as an ordered combination to arrive at the conclusion that the subject matter is drawn to Certain Methods of Organizing Human Activity without any support.
Examiner respectfully disagrees.
First, (i) when a user mobile phone is brought within short-range of the negotiable value providing apparatus, the mobile phone receives an electronic settlement request message (including user identification, account number, transfer amount, IP address, etc.) which is then transmitted to the server.
Next, (ii) the user inputs information based on input defined criteria or the negotiable value dispensing apparatus inputs information.
Next, (iii) the server request user account credit check.
Next, (iv) based on the credit check indicating that the user account has sufficient credit, the server instructs the negotiable value dispensing apparatus to provide tangible value to the user.
Finally, (v) the negotiable value dispensing apparatus dispenses coin, token, chip, bill, ticket or card corresponding to the amount transferred from the user account.
Appellant’s invention is nothing more than a computerization of the manual process of dispensing chips to a player in a casino.  A player walks to the game hall counter requesting chips for playing a game in exchange for a sum of money.  The counter clerk calls up the user’s bank to determine whether the user has good credit.  Upon satisfied by response from the bank, the counter clerk dispenses chips to the player as requested.  The claimed steps utilize computers and mobile phone to accomplish what was formerly done in person across the counter.  Thus, in Fig. 1, the mobile terminal corresponds to the player, the negotiable-value providing apparatus corresponds to the counter clerk, the settlement server corresponds to the bank.  As pointed out in Prong 1 of the Final Rejection, providing a user tangible value from a dispensing apparatus upon performing a credit check to determine that user account is sufficient – is similar to concepts identified by the courts as abstract in Intellectual Ventures v. Capital One, Inventor Holdings, Credit Acceptance, buySAFE, and OIP Techs.
Appellant’s invention merely automates the formerly manual processes of player requesting chips, the casino checking the player’s credit by calling the player’s bank, and thereafter dispensing chips when the player’s credit is sufficient.  Automating an abstract process does not convert it into a patent eligible invention.  See Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1056 (Fed. Cir. 2017) (“But merely ‘configur[ing]’ generic computers in order to ‘supplant and enhance’ an otherwise abstract manual process is precisely the sort of invention that the Alice Court deemed ineligible for patenting.”) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
Considered as an ordered combination, the components of the Appellant’s claim add nothing that is not already present when the steps are considered separately.  The methods steps such as acquiring, generating, transmitting have described at a high level of generality that presume familiarity on the part of the practitioner.  The sequence of acquiring data, generating data, transmitting data, requesting data, analyzing data, and performing an action based on the results of the analysis is equally generic and conventional or otherwise held to be abstract.  See, e.g., Elec. Power Grp., 830 F.3d at 1354-56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network – with no further specification -is not even arguably inventive”); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept); Alice, 573 U.S. at 225-26 (receiving, storing, sending information over networks insufficient to add an inventive concept); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (use of Internet to verify credit-card transaction does not add enough to abstract idea of verifying the transaction); see also MPEP § 2106.05(d) (“Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”)).
Therefore, when considered as an ordered combination, as clearly noted in the Final Rejection, the concept of providing negotiable value to a user based on his/her credit check is a Certain Method of Organizing Human Activity.  For the above reasons, Appellant’s assertion – that the Final Rejection has failed to characterize the subject matter of the claims in their entirety as well as an ordered combination – is not persuasive.
Appellant alleges (Page 23 of Appeal Br.) that the only additional elements remaining include a settlement server, a mobile terminal, and a negotiable value provider apparatus – all to the detriment of the all other claim elements required to be considered.
Examiner respectfully disagrees.
First, as a preliminary matter, Examiner points out that the although the amendment dated 11/12/2021 has deleted the words ‘negotiable’ from the claims, the original Specification and Figures clearly describes the apparatus as “negotiable-value providing apparatus.”  Appellant presumably wishes to downplay the negotiable value providing aspect of the invention but this cannot be airbrushed away merely by deleting the words ‘negotiable’ from the claims especially since the Specification clearly discloses providing negotiable value corresponding to the user payment amount (See Para [0033] of the Published Application) and the claims implement this abstract idea by using the very same computing elements that are disclosed in the Specification and the Figures.
Second, despite complaining, Appellant has not pointed out any other claim elements besides the three identified by the Examiner.
Third, it is not clear what Appellant is complaining of here.  As per the PEG 2019, Prong 1 of Step 2A focuses on the abstract idea, while Prong 2 of the Step 2A focuses on the additional elements beyond the abstract idea.  Step 2A concludes by considering whether the claims improve a computer or merely uses the computer as a tool to perform an abstract idea.  This is exactly what the Examiner has done in the previous two office actions.  The Examiner has found that the recited limitations encompass the abstract ideas themselves with the additional elements merely implementing the abstract ideas.  For the above reasons, Appellant’s assertion is not persuasive.
Appellant alleges (Page 27 of Appeal Br.) that the Office Action fails to set forth what was deemed conventional in 2007 and fails to include a proper analysis of conventionality at the time of the invention.  Appellant argues (Pages 35-36 of Appeal Br.), that claim 1 improves the technology and technical field of transfer systems by providing users with increase options and functionalities nor previously known or not previously deemed conventional in the art in 2007.
Examiner respectfully disagrees.
As pointed out in Pages 12-15 of the Final Rejection, the additional elements have been described in the Specification and Figures at a high level of generality that presumes familiarity on the part of a person of ordinary skills in the art at the time of the invention.  All of the acquiring, generating, transmitting, and requesting steps are described at a high level of generality such that they amount to no more than mere instructions to apply the judicial exception using generic components.  The Specification attributes no special meaning to any of these operations, individually or in the combination, as claimed.  Nor has Appellant established that the functions performed by these elements are innovative, unconventional, or non-routine in the art.  Rather, the recited steps of ‘acquires,’ ‘generates,’ ‘transmits,’ ‘requests,’ ‘receiving,’ ‘dispensing’ are common computer processing functions that one of ordinary skill in the art at the time of the invention would have known generic computers were capable of performing and would have associated with generic computers.
The technical limitations identified by Appellant involve the use of general-purpose computing elements according to their general purpose.  These limitations do not reflect improvements in networking or computer functionality, and none of these technical limitations “enables a computer … to do things it could not do before.”  Nor is there anything unconventional about the “ordered combination” that is not merely the sum of the parts.  The so-called options and functionalities that the Appellant refers to are merely the benefits of automating human activities on generic computers.
Thus, because the Specification describes the additional elements as generic servers or cellular phones without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques.  See MPEP § 2106.07(a)(III)(D) (explaining that a specification that describes additional elements in a manner that indicates that the additional elements are so well-known that they do not need to be described in detail to satisfy 35 U.S.C.  § 112(a) can show that the elements are well understood, routine, and conventional).  Therefore, the Specification indisputably establishes that the additional elements in the claims are conventional.  
For the above reason, Appellant’s assertions are not persuasive.
With respect to Appellant’s argument (Pages 29-30 of Appeal Br.), that the claims are similar to DDR Holdings v. Hotels.com, Examiner disagrees and maintains the arguments from Page 11 of the Final Rejection.
With respect to Appellant’s argument (Pages 38-39 of Appeal Br.), that the claims are directed to far more than a fundamental economic practice or a method of organizing human activity, constitute a specific practical application, comprise an improvement in the technical field, etc., Examiner disagrees and maintains the arguments from Pages 15-17 of the Final Rejection.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.